Citation Nr: 1506255	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-06 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a left knee disability, and if so, whether service connection is granted.


REPRESENTATION

Appellant represented by:	Rachel A. Herrin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to March 1977. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Montgomery, Alabama currently has jurisdiction of this case. 

In December 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference.   A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  In April 1986 and March 1987 rating decisions, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability, and those denials were confirmed by the Board in an unappealed June 1987 decision.

2.  The evidence since received raises a reasonable possibility of substantiating the service connection claim for a left knee disability. 

3.  Resolving all doubt in the Veteran's favor, he has had continuous symptoms of left knee disability since his left knee injury in service.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1987 Board decision is new and material; the service connection claim for a left knee disability is reopened.   38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2014).

2.  The criteria for service connection for a left knee disability, to include arthritis with associated lateral meniscus tear, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.10 2, 3.326(a) (2014). 

In the present case, the Board reopens the service connection claim for left knee disability and ultimately grants the underlying service connection claim.   This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.


II.  Factual and Procedural Background

During service in November 1976, the Veteran sought medical treatment after having injured his left knee.  Physical examination was negative and a diagnosis of mild left knee sprain was rendered.  An ace bandage was prescribed.   In mid-November 1976, the Veteran was seen again with left knee pain for a two-day period.  Range of motion was 100 percent and the assessment was left knee strain

In January 1977, the Veteran complained of increased left knee pain over a two-month period.  X-rays revealed a bony formation in the inferior left patella and possible old Osgood-Schlatter's disease was infrapatellar region medially.  The provisional diagnosis was bony deformity of the left knee.

Later in January 1977, an orthopedic consultation report noted the Veteran's previous history.  The examination showed no ligament laxity, and McMurray test was negative.  There was patellofemoral pain to palpation.  An ace wrap was again prescribed, as well as pain medication.  No specific diagnosis was made.

Immediately following service separation in March 1977, the Veteran submitted a VA application seeking service connection for a left knee injury.

A VA medical certificate dated in March 1978 shows that the Veteran complained of left knee and leg pain for two months duration.  He reported that a heavy steel drum had fallen on his leg while in service.   Examination indicated there was full range of motion of the knee and no instability.  There was mild pain to palpation in the medial aspect of the knee.  There was no redness heat or signs of inflammation.  He was said to have been afebrile.  X-rays of the left knee was within normal limits.  Pain in the left knee was diagnosed.

The reports of private physicians dated from April 1978 to August 1981 make no reference to complaints, findings, or treatment for a left knee condition but are chiefly concerned with treatment for cervical spine injuries sustained in an April 1978 motor vehicle accident (MVA).

VA afforded a VA examination of the left knee in October 1985.  He reported that his knee gave way and particularly hurt when he lifted heavy objects.   Physical examination of the left knee showed mild to moderate crepitus and mild pain on patellar compression.  There was pain on stressing both the medial and lateral collateral ligaments Anterior and posterior drawer signs were negative.  The examiner's impression was internal derangement of the knee.

Later in October 1985, x-rays of the left knee revealed no skeletal abnormalities.

A special orthopedic examination was conducted in January 1986 at which time the Veteran reported that his knee got worse when the weather was cold or when he worked on it a lot.  He said it limited him in that he could not run or play ball as he used to.  He occasionally required the use of ace bandages and aspirin.  He had significant symptoms of locking popping and giving way.  Physical examination showed there was no effusion.  The examiner indicated that there were no x-rays available for review.  The diagnoses were anterior cruciate instability left knee lateral collateral ligament instability of the left knee and trace medial collateral ligament instability of the left knee.

In April 1986 rating decision, the RO denied the Veteran's service connection claim and the Veteran timely perfected an appeal of such decision.   

During a March 1987 RO hearing, the Veteran testified that he experienced left knee symptoms since his discharge from service.  He also stated that he had no injury to his left knee other than that sustained in service.  

A March 1987 rating decision continued the denial of service connection for left knee disability.  

In a June 1987 decision, the Board denied the Veteran's service connection claim finding that any in-service knee injury was acute and had resolved; a chronic left knee did not manifest during service; and the current pathology is not related to service.  

Thereafter, in October 2009, the Veteran sought to reopen the service connection claim.  

In July 2010, the Veteran had a magnetic resonance imaging (MRI) of the left knee at a VA Medical Center due to complaints of left knee pain and limited range of motion.  Impression was moderate lateral femorotibial compartment and degenerative joint disease (DJD) with associated complex tear through the posterior horn and body of the lateral meniscus with numerous intra-articular bodies; and mild patellofemoral DJD with focal cartilaginous defect in the medial patellar facet.

He underwent an additional MRI in October 2010 at a private facility.  The reviewing physician noted that there was minimal degenerative changes and fragmentation of the lateral meniscus; continuity of the lateral collateral ligament cannot be documented and its thinning and contour suggests a prior injury; and evidence of fibrosis in the prepatellar soft tissues would be consistent with a prior history of trauma.

During the 2014 personal hearing, the Veteran testified that, after service, he continued to experience left knee symptoms and had no post-service knee injury.  


III.  Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.   38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.   38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

If the Board issues a decision on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision.  38 C.F.R. § 20.1104 (2014).  Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record.  38 C.F.R. § 20.1100. 

VA may reopen and review a claim if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As noted above, a June 1987 Board decision confirmed the RO's April 1986 and March 1987 denials of service connection for left knee disability.  The Board reasoned that any in-service knee injury was acute and had resolved; a chronic left knee did not manifest during service; and the current pathology is not related to service.  The Veteran did not appeal the June 1987 Board decision and it therefore became final.

Notably, evidence received since the June 1987 Board decision includes statements and testimony provided by the Veteran with regard to him having had continuing left knee symptoms since his in-service left knee injury.  In other words, he suggests that the left knee injury in service was not acute, as he has competently and credibly reported having had left knee symptoms ever since service separation.  The newly received medical evidence also shows MRI evidence of arthritis in the left knee.  This newly-received lay and medical evidence relates to the unestablished element of a nexus, and raises a reasonable possibility of substantiating the claim.  The petition to reopen is therefore granted.


IV.  Underlying Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Arthritis is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply to the claim for service connection for left knee disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In consideration of all evidence, both lay and medical, the Board finds that service connection for the Veteran's left knee disability is warranted.  In this regard, the medical evidence reflects that the Veteran is currently diagnosed with arthritis in the left knee with associated tear of the lateral meniscus.  See July 2010 VA MRI report; October 2010 MRI report.

There is also evidence of an in-service injury, as the above-noted STRs document complaints and treatment for left injury.   

In addition, the Veteran has attested to having had his left knee symptoms in service and ever since, which, as a lay person, he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).   The Board also finds the Veteran's assertions of a continuity of left knee symptomatology since service to be credible in the absence of any evidence expressly negating those assertions.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

The Board notes further that the Veteran's lay statements are consistent with the post-service evidence of record.  Notably, the record reflects that the Veteran filed a service connection claim for left knee disability immediately upon discharge from service in March 1977.  One year later, in March 1978, he sought medical care and was diagnosed with left knee pain.  It is noted that in April 1978, the Veteran was involved in a MVA but sustained injury only to his cervical spine and not his left knee.  Subsequent left knee complaints were reported during the October 1985 VA examination; the January 1986 special orthopedic examination; his March 1987 personal hearing; and 2009 and 2010 VA and private treatment records and MRI reports.  The 2010 MRIs of the left knee, which were indicated due to the Veteran's continued complaints of left knee pain, show evidence of thinning of the lateral collateral ligament and fibrosis of the pre-patellar soft tissue, both of which are indicative of a prior injury.  Significantly, there is no evidence of an intercurrent injury.  Lastly, during his 2014 personal hearing before the undersigned VLJ, the Veteran reiterated his contention of having had left knee symptoms since the service injury.

As arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a), service connection can be granted for this disease by establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With resolution of all doubt in the Veteran's favor, he has had continuing left knee symptoms since his military service.  Accordingly, the Veteran's current left knee disability, diagnosed as arthritis with associated tear in the lateral meniscus, had its onset in service and the criteria for establishing service connection are met.  

ORDER

Service connection for left knee disability, to include arthritis with associated tear in the lateral meniscus, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


